DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsuhiro et al. (JP2002016468, a machine translation has been relied upon and a marked copy has been attached).
Regarding claim 1, Atsuhiro (i.e. FIGS. 1 & 2) discloses an acoustic wave device (100) comprising:
a support substrate (103 comprising Si);

    PNG
    media_image1.png
    562
    784
    media_image1.png
    Greyscale

Fig. 1 of Atsuhiro reproduced for ease of reference 

a ceramic layer (glass layer 108) over the support substrate (103), the support substrate (Si) is a single crystal Si layer (§0018, line 4) per claims 2 & 3,  having a higher thermal conductivity (Thermal conductivity of Si is about 100 W/m-K whereas that of glass ranges from 1.2~2 W/m-K, please see Table 2 of an extraneous reference, “Comparison of Thermal Performance between Glass and Silicon Interposers”, 2013 IEEE 63rd Electronic Components and Technology Conference, 28-31 May 2013) than the ceramic layer (Glass layer 108);
a piezoelectric layer (101) of thickness about 350 m over the ceramic layer and therefore, per claim 4 at a frequency of operation of 910 MHz (center frequency, see Fig. 9 of Atsuhiro) the thickness is in the range of 3 to 40 where the acoustic wave has a wavelength is  in LiNbO3 or LiTaO3 at 900 MHz is close 7-8 m, please see as an extraneous reference “Acousto-optic modulation in lithium niobate on sapphire” by Sarabalis et al. published on-line on 12 August 2020 in APL Photonics, p. 2, left col., lines 4-17 and right col., lines 10-12, marked copy is attached) and being lithium based piezoelectric layer (LiNbO3 or LiTaO3, §0003) Atsuhiro reads on claim 10.
Returning back to claim 1, Atsuhiro also teaches an interdigital transducer electrode (105) over the piezoelectric layer (101), the acoustic wave device configured to generate an acoustic wave (surface acoustic wave device). Regarding claim 11, Atsuhiro further inherently teaches that the ceramic layer is arranged to scatter back reflections of the acoustic wave, because the ceramic layer has a different acoustic impedance compared to piezoelectric layer and therefore, essentially back scattering of the acoustic wave will occur.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki et al. (JP 2009094661, a machine translation has been relied upon and a marked copy has been attached).
Regarding claim 1, Kazuyuki (i.e. FIGS. 1 & 2) discloses an acoustic wave device (shown in Fig. 1) comprising:
a support substrate (300 comprising Si);

    PNG
    media_image2.png
    178
    329
    media_image2.png
    Greyscale

Fig. 1 of Kazuyuki reproduced for ease of reference 

a ceramic layer (SiN, p.5, par. 6, lines 2) over the support substrate (103), the support substrate (Alumina, p.5, par. 6, lines 3) having a higher thermal conductivity (Thermal conductivity of Alumina is about 30-35 W/m-K whereas that of SiN ranges from 5~10 W/m-K, Jain and Goodson40 have measured the in-plane thermal conductivity of 1.5 µm thick SiN specimens to be about 5 W/m-K. At the nanoscale, Sultan et al. Nov 25, 2015, “Comparison of Thermal Performance between Glass and Silicon Interposers”, 2013 IEEE 63rd Electronic Components and Technology Conference, 28-31 May 2013) than the ceramic layer (Glass layer 108);
a piezoelectric layer (100) over the ceramic layer (SiN layer 300) wherein the piezoelectric layer (101) has a thickness about 30-70 m over the ceramic layer thus reads on claim 4 (for mobile communication terminal, Fig. 8,  frequency of operation 1 or 2 GHz ( in LiNbO3 or LiTaO3 at 1 GHz is close 7.5 m and at 2 GHz 4 m)) the thickness is greater than 3 and certainly less than 40 where the acoustic wave has a wavelength is 
an interdigital transducer electrode (400) over the piezoelectric layer (100), the acoustic wave device configured to generate an acoustic wave (surface acoustic wave device).
Although Kazuyuki specifies two layers (For the embodiment of Figs. 4 & 5, p.6, par. 2) of ceramic (alumina, zirconia, glass and sapphire, p.5, par. 6, lines 3-4) substrates as support substrates, Kazuyuki is not explicit about using two different ceramic layers and also not explicit about choosing a higher thermal conductivity ceramic layer as the bottom layer support substrate.
However, a person of ordinary skill in the art would find it obvious before the effective filing date of the invention to use two different ceramic materials to prepare a two-layer substrate rather than using same ceramic materials to prepare a two-layer substrate (if same material is intended then a thicker layer of the same material would be a simpler choice compared to two thinner layers of same material). Moreover, it would be an obvious choice to use a higher thermal conductivity material as the lower layer ceramic than the upper layer ceramic because the lower layer is closer to the package ground which essentially is metallic and conductive to take the heat out faster. Therefore, although not explicit, an obvious choice of embodiment of Fig. 5 of Kazuyuki would be to use a higher thermal conductivity ceramic substrate, for example, Alumina as the lower layer of the support substrate while using a lower thermal conductivity ceramic material, for example SiN or Sapphire as the upper layer and wherein per claim 8, the ceramic layer (SiN layer 300) and the support substrate are bonded to each other by way of an ultraviolet curable adhesive (200) of thickness 10 μm or less for uniformity of application of the adhesive with reduced thermal expansion mismatch, p.6, par. 4-5) of the support substrate for two-layer support substrate for the surface acoustic wave device of Kazuyuki and thereby satisfying all limitations of claim 1. 
 Claims 5-7, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki in view of Geshi et. al. (US 2020/0091891, effectively filed Mar. 27, 2017). 
Regarding claims 5 and 12, Kazuyuki discloses the claimed invention according to claim 12 (please refer to the rejection of claim 1 above) except that Kazuyuki is not explicit about polycrystalline Spinel as a ceramic substrate for the acoustic device as recited in claims 5 and 12. 
Geshi in a SAW acoustic device similar to Kazuyuki teaches the use of polycrystalline spinel as a supporting ceramic substrate instead of sapphire ceramic substrate (as used by Kazuyuki) with the surface of the ceramic layer has a surface roughness in a range from 0.3 nanometers to 2 nanometers (Geshi: §0020) and thus reads on claims 6 and 16 and wherein per claims 7 and 17, the ceramic layer and the piezoelectric layer are directly bonded to each other without an intervening layer with improved bonding strength through Van der Waals force thereby reducing the production cost of the acoustic device having equivalent performance as Sapphire (Geshi: §0004) wherein the polycrystalline spinel layer over the support substrate (Alumina as the lower layer of the support substrate while using a lower thermal conductivity ceramic material, polycrystalline spinel (replacing Sapphire  upper layer of Kazuyuki) as the upper layer), the support substrate has a greater thermal conductivity (Thermal conductivity of Alumina is about 30-35 W/m-K) than the polycrystalline spinel (Thermal conductivity of polycrystalline spinel ranges from 14~15 W/m-K, refer to Fig. 2 of “Processing of highly transparent spinel ceramics for high thermo-mechanical resistance window applications” by Petit et al., published in the  Advanced Solid-State Lasers Congress Technical Digest, OSA 2013) layer per claim 12;
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute the Sapphire ceramic layer of Kazuyuki with a polycrystalline spinel as suggested by Geshi to lower the production cost of the acoustic device. Such a modification would have been considered an obvious substitution of art recognized equivalent ceramic substrate that perform the equivalent function, thereby suggesting the obviousness of such a modification.
As a result of such substitution, according to claim 14, the support substrate of the resultant combination of Kazuyuki (p.6, par. 3) and Geshi includes silicon.
In the acoustic device of Kazuyuki (p.6, par. 3) and Geshi combination although Kazuyuki is not explicit about the relative thickness of the two support substrates, i.e. the polycrystalline spinel over the Alumina or Si substrate. However, a person of ordinary skill in the art would find it obvious for ease of handling that the top layer, i.e. the Spinel layer being thinner than the bottom layer, i.e. the Alumina or Si layer and thereby reading on claim 15. 
Again per claim 18, the piezoelectric layer (100) of Kazuyuki  over the ceramic layer (Polycrystalline Spinel layer 300 being modified according to Geshi) wherein the piezoelectric layer (101) has a thickness about 30-70 m (for mobile communication terminal, Fig. 8,  frequency of operation 1 or 2 GHz ( in LiNbO3 or LiTaO3 at 1 GHz is close 7.5 m and at 2 GHz 4 m)), the thickness is greater than 3 and certainly less than 40 where the acoustic wave has a wavelength is 
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuhiro in view of Daisuke et al. (JP2006180334, a machine translation has been relied upon and a marked copy is attached with this office action).
Regarding claim 9, Atsuhiro although teaches the invention, is not explicit about a temperature compensation layer over the interdigital transducer electrode.
Daisuke in a similar field of endeavor teaches deposition of SiO2 by using a CVD (Chemical Vapor Deposition) on the pattern of each electrode 301 to 303, 401, 402, 501 to 503, 601, 602, 701 to 703, 801 and the piezoelectric substrate 100 to a thickness of about 0.02 μm (§0101, lines 1408-1410) which essentially helps temperature compensation because SiO2 which has a positive temperature coefficient of frequency compared to a negative temperature coefficient of frequency of most common piezoelectric materials, such as, LiNbO3 or LiTaO3 (Kadota et al., US20090189483, §0014). Use of a protective film of SiO2 or similar materials for positive temperature coefficient of frequency compared to a negative temperature coefficient of frequency of most common piezoelectric materials, is a common practice in the field of SAW resonators, for example, please refer to Puttagunta (US6242844), Ruby (US20180034439) and Kadota (US20090189483).
Therefore, a person of ordinary skill in the art would find it obvious to add a protective film of SiO2 on the IDT electrodes over the piezoelectric layer of Atsuhiro which essentially helps temperature compensation as well as act as a protective layer over the IDT electrodes as a well-known practice for SAW resonators.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki and Geshi and further in view of Daisuke et al. (JP2006180334, a machine translation has been relied upon and a marked copy is attached with this office action).
Regarding claim 13, Kazuyuki and Geshi although teaches the invention, are not explicit about a temperature compensation layer over the interdigital transducer electrode.
Daisuke in a similar field of endeavor teaches deposition of SiO2 by using a CVD (Chemical Vapor Deposition) on the pattern of each electrode 301 to 303, 401, 402, 501 to 503, 601, 602, 701 to 703, 801 and the piezoelectric substrate 100 to a thickness of about 0.02 μm (§0101, lines 1408-1410) which essentially helps temperature compensation because SiO2 which has a positive temperature coefficient of frequency compared to a negative temperature coefficient of frequency of most common piezoelectric materials, such as, LiNbO3 or LiTaO3 (Kadota et al., US20090189483, §0014). Use of a protective film of SiO2 or similar materials for positive temperature coefficient of frequency compared to a negative temperature coefficient of frequency of most common piezoelectric materials, is a common practice in the field of SAW resonators, for example, please refer to Puttagunta (US6242844), Ruby (US20180034439) and Kadota (US20090189483).
Therefore, a person of ordinary skill in the art would find it obvious to add a protective film of SiO2 on the IDT electrodes over the piezoelectric layer of the resultant combination of Kazuyuki and Geshi which essentially helps temperature compensation as well as act as a protective layer over the IDT electrodes as a well-known practice for SAW resonators.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki and Geshi and further in view of Ruby et al (US 2018/0034439).
Regarding claim 19 & 20, Kazuyuki and Geshi discloses the claimed invention as recited in claim 19 except that the combination is silent about plurality of acoustic wave devices arranging together to form a filter for radio frequency band.
Kazuyuki, also teaches in Fig. 8, a block diagram of an example of a mobile communication terminal 800 including a SAW duplexer 804, a transmission SAW filter 810, a reception SAW filter 814. The SAW duplexer 804 is also provided with a reception SAW filter 806 and a first transmission SAW filter 807 and according to Kazuyuki all these filters comprising the surface acoustic wave device according to the Kazuyuki invention, although not explicit, how many such SAW resonating devices are used in each filter. 
But having a plurality of SAW resonators, such as Kazuyuki and Geshi combination, connecting in a ladder configuration as shown in Ruby in Fig. 3 is a common knowledge in the art which gives steeper band edge characteristics as well as better out of band rejection.
Therefore, a person of ordinary skill in the art would find it obvious to use a plurality of Kazuyuki and Geshi combination resonators connected in a ladder configuration to form a filter (806, 807, 810 and 814) with steeper band edge characteristics as well as better out of band rejection which are essential for mobile phone applications of SAW resonators thus reading on claims 19 and 20 since the ceramic layer (the upper supporting substrate in Kazuyuki) is a polycrystalline spinel layer in the resultant combination of Kazuyuki and Geshi. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843